Title: To James Madison from Thomas Bulkeley, 7 June 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir,
						Lisbon the 7th. June 1801
					
					The preceeding is copy of what I had the honor to write you the 20th. & 22nd.  April.  I have now to enclose you
					No. 1.  The public Edict whereby the Prince exempts from the 	payment of the Port Charges all Vessels laden with Grain to 	the end of July translated.
					No. 2.  My Petition to the Prince in consequence of the 	embarrassments of the Officers charged with the recovered 	not chusing to exempt some American Vessels from the 	payment.
					No. 3.  The translation of the same
					No. 4.  My Letter to His Excy. Dn. Rodrigo de Souza Coutinho 	inclosing the same
					No. 5.  Copies of several Letters relative to the hostile 	intention of the Bey of Tripoli against the navigation of 	the United States.
					No. 6.  Declaration of War by this Government against Spain
					No. 7.  The translation of the Same.
					No. 8.  My Letter to Captn. Wm. Loring Commr. of the Vulture of 	Boston bound to the Mediteranean warning him of the danger
					No. 9.  My Letter to Captn. Saml. S. Fisher of the Alert of 	Boston bound to the Mediteranean warning him of the 	Danger
					I have not yet received any answer relative to my Petition No. 2.  Our vessels consequently continue paying the Port Charges.
					Hostilities have commenced on the Frontiers and for every political communication, refer you to Mr. Smith’s Letter, who writes you by this conveyance.
					I have delivered copies of our Consul Richd. OBrien’s circular Letter to several of our Captains bound to the north of Europe requesting them to make it public at the Ports they arrive, and to deliver Copies to any of our Vessels they may meet at sea.
					The Atlas Captn. Kimball still continues detained in this Port.  Wheat and Flour continue to be very scarce in this City and I am informed, that on the Frontiers in Alentejo the Army is in want of Bread.  I have the honor to be with the greatest respect Sir Your most humble & obd. Servt.
					
						Thomas Bulkeley
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
